Citation Nr: 1421690	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar strain, lumbar spondylosis, and lumbar disc herniation at L3-L4-L5 levels, claimed as back condition.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for eczematous dermatitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by memory loss.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 1988, from February 2003 to June 2003, and from July 2006 to November 2007.  The Veteran's DD Form 214 reflects that he had active duty in Kuwait and Iraq, and that he received the combat action badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to service connection for lumbar strain, lumbar spondylosis, and lumbar disc herniation at L3-L4-L5 levels, a neck disorder, eczematous dermatitis and memory loss.  

The Board notes that, in the Veteran's March 2010 notice of disagreement (NOD), he essentially claimed that his memory loss was part of a mental disorder.  Therefore, the issue has been characterized as such on the title page of this decision.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2010 NOD, the Veteran reported that he was in receipt of ongoing care from the San Juan VA medical center.  The most recent VA medical records in the claims file are from October 2010, and there are no medical records in the Veteran's Virtual VA or VBMS files.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, these records should be associated with the Veteran's files.
As noted above, the Veteran has three confirmed periods of active duty; however, it appears that the Veteran may also have had periods of service of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  The Veteran's service personnel records are not in the claims file, and should be obtained on remand.  In addition, to the extent possible, a list should be made of any periods of ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment for the Veteran since 2010 from the San Juan VA medical center.

2.  Contact all appropriate records repositories, to include the National Personnel Records Center (NPRC), and request verification of service in the National Guard, to include any periods of active duty and ACDUTRA/ INACDUTRA therein.  If such service is verified, also request his complete personnel records.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



